NUMBER 13-12-00290-CR

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG

RICHARD THOMAS A/K/A DEVON KELLIE,                                                      Appellant,

                                                   v.

THE STATE OF TEXAS,                                                                     Appellee.


                      On appeal from the 252nd District Court
                           of Jefferson County, Texas.


                            MEMORANDUM OPINION1
              Before Justices Rodriguez, Benavides, and Perkes
                 Memorandum Opinion by Justice Rodriguez
        This is an appeal from an order revoking unadjudicated community supervision

and adjudicating guilt. Appellant Richard Thomas a/k/a Devon Kellie was placed on

deferred probation for the state jail felony offense of burglary of a building. See TEX.

PENAL CODE ANN. § 30.02 (West 2011). The State filed a motion to revoke Thomas's

        1
          This case is before this Court on transfer from the Ninth Court of Appeals in Beaumont pursuant
to an order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001 (West 2005).
probation, and after Thomas pleaded true to driving while intoxicated, the trial court

revoked his community supervision, adjudicated his guilt, and sentenced him to two

years' confinement in the state jail. Thomas appeals from this judgment.

        Determining that there are no meritorious issues for appeal, counsel filed an

Anders brief in which he reviewed the merits, or lack thereof, of the appeal. We affirm.

                                   I. COMPLIANCE WITH ANDERS2

        Pursuant to Anders v. California, Thomas's counsel filed a brief and a motion to

withdraw with this Court stating that he has diligently reviewed the appellate record and

that, in his opinion, there are no meritorious issues for appeal. See 386 U.S. 738, 744-45

(1967). Counsel's brief meets the requirements of Anders as it presents a professional

evaluation showing why there are no non-frivolous grounds for advancing an appeal.

See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (orig. proceeding)

(AIn Texas, an Anders brief need not specifically advance >arguable= points of error if

counsel finds none, but it must provide record references to the facts and procedural

history and set out pertinent legal authorities.@) (citing Hawkins v. State, 112 S.W.3d 340,

343-44 (Tex. App.—Corpus Christi 2003, no pet.)); Stafford v. State, 813 S.W.2d 503,

510 n.3 (Tex. Crim. App. 1991) (en banc).

        In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978), Thomas's counsel has carefully discussed why, under controlling authority,

an appeal from the judgment and sentence is without merit and frivolous because the

record reflects no reversible error and, in his opinion, there are no grounds upon which an


        2
          Because this is a memorandum opinion and the parties are familiar with the facts, we will not
recite them here except as necessary to advise the parties of the Court's decision and the basic reasons for
it. See TEX. R. APP. P. 47.4.

                                                     2
appeal can be predicated. Counsel specifically noted, from his review of the following,

that he found no appealable issues for this Court to review:                      (1) the grand jury

proceedings; (2) pretrial motions; (3) the research and investigation done by the trial

attorney and by Thomas; (4) competency; (5) sentencing; (6) the right to present

evidence during the guilt/innocence and punishment stages; (7) the right to appeal; and

(8) the judgment.          Counsel has demonstrated that he has complied with the

requirements of Anders by (1) examining the record and finding no arguable grounds to

advance on appeal; (2) serving a copy of the brief on Thomas; (3) informing Thomas of

his right to review the record and to file a pro se response;3 and (4) providing Thomas

with a copy of the record. See Anders, 386 U.S. at 744; Stafford v. State, 813 S.W.2d
503, 510 n.3; see also In re Schulman, 252 S.W.3d at 409 n.23. More than an adequate

time has passed, and Thomas has not filed a pro se response. See In re Schulman, 252
S.W.3d at 409.

                                      II. INDEPENDENT REVIEW

        Upon receiving an Anders brief, this Court must conduct a full examination of all

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80 (1988). We have reviewed the entire record and counsel's brief, and we have

found nothing that would arguably support an appeal. See Bledsoe v. State, 178 S.W.3d
824, 826-28 (Tex. Crim. App. 2005) (ADue to the nature of Anders briefs, by indicating in

the opinion that it considered the issues raised in the briefs and reviewed the record for

reversible error but found none, the court of appeals met the requirement of Texas Rule of

        3
          The Texas Court of Criminal Appeals has held that "the pro se response need not comply with the
rules of appellate procedure in order to be considered. Rather, the response should identify for the court
those issues which the indigent appellant believes the court should consider in deciding whether the case
presents any meritorious issues." In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008) (orig.
proceeding) (quoting Wilson v. State, 955 S.W.2d 693, 696-97 (Tex. App.—Waco 1997, no pet.)).
                                                    3
Appellate Procedure 47.1.@); Stafford, 813 S.W.2d at 509. Accordingly, we affirm the

judgment of the trial court.

                                       III. MOTION TO WITHDRAW

        In accordance with Anders, counsel has filed a motion to withdraw. See Anders,
386 U.S. at 744; see also In re Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State,

903 S.W.2d 776, 779-80 (Tex. App.—Dallas 1995, no pet.) ("If an attorney believes the

appeal is frivolous, he must withdraw from representing the appellant. To withdraw from

representation, the appointed attorney must file a motion to withdraw accompanied by a

brief showing the appellate court that the appeal is frivolous.") (citations omitted)). We

grant counsel's motion to withdraw that was carried with the case on July 2, 2012. Within

five days of the date of this Court=s opinion, counsel is ordered to send a copy of the

opinion and judgment to Thomas and to advise Thomas of his right to pursue a petition for

review.4 See TEX. R. APP. P. 48.4; see also In re Schulman, 252 S.W.3d at 412 n.35; Ex

parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).



                                                                             NELDA V. RODRIGUEZ
                                                                             Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the 16th
day of August, 2012.


        4
            No substitute counsel will be appointed. Should Thomas wish to seek review of this case by the
Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary review
or file a pro se petition for discretionary review. Any petition for discretionary review must be filed with the
clerk of the Texas Court of Criminal Appeals within thirty days from the date of either this opinion or the last
timely motion for rehearing that was overruled by this Court. See TEX. R. APP. P. 68.2, 68.3. Any petition
for discretionary review should comply with the requirements of Texas Rule of Appellate Procedure 68.4.
See TEX. R. APP. P. 68.4.
                                                       4